DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not disclose a unitary earphone element comprising an end wall and a circumferential side wall, and wherein the recess is provided in the end wall, and wherein the earphone element is shaped, such it can be manufactured in an injection mold without overhangs.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azmi (20150382100).
	Regarding claim 1, Azmi discloses an earphone configured to provide an acoustic output to an ear of a wearer and further configured to be arranged on the wearer's head in an operating position such that a front chamber between the head and the earphone is separated from ambient space, the earphone comprising:
a housing having a housing wall separating a rear chamber from ambient
space, the housing wall including a dividing wall separating the rear
chamber from the front chamber,
a diaphragm suspended across an opening in the dividing wall and
configured to be actively driven to provide the acoustic output,
(fig. 6, claim 1)
a vent structure fluidly connecting the rear chamber and ambient space
through the housing wall,
(fig. 6, vent chamber 610, vent port 402)
characterizing in that
the vent structure comprising
- a longitudinal recess in the housing wall (fig. 6, vent chamber 610), which
recess is defined by a bottom wall (fig. 6, chamber partition 508 and par. 0036-0037)
- a recess opening in the recess, which recess opening connects the
recess and the rear chamber
(fig. 6, duct port 612),
- a mesh device arranged parallel with the bottom wall,
(fig. 6, vent mesh 518,)
whereby a longitudinal recess cavity is provided between the bottom wall
and the mesh structure
(fig. 6, vent chamber 610)
However, Azmi does not specifically disclose that the recess comprises at least one recess wall connecting the bottom wall and the housing wall.
Examiner takes official notice that it would have been obvious to an ordinary skilled in the art providing an additional wall instead of directly using the housing as a
limiting side wall for the recess cavity is considered a slight constructional
change without any special technical effect. The modification produces the same predictable outcome of backvolume cavity in Azmi serving the purpose of frequency tuning as the recess cavity.
	Regarding claim 2-5, Azmi discloses the limitations of claim 1. However the specific dimensions for the length, width depth and cross-section for the recess cavity is not mentioned. 
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to modify the dimensions of the recess cavity based on design preferences to achieve the same predictable outcome of providing a housing portion for a head phone device and to modify length to 5-30 mm, width 1-10 mmdepth to 1-10 mm, cross-section to 2-20 mm^2.
Regarding claim 6, Azmi discloses the limitations of claim 1. Azmi further discloses that the recess is curved (fig. 6, vent chamber 610 is curved).
Regarding claim 7, Azmi discloses the limitations of claim 1. Azmi further discloses that the recess cavity is tuned to provide a resonance frequency in one of the ranges: 50-1000 Hz (par. 0039: "In an embodiment, bass response may be controlled to a frequency of less than 1 kHz by shaping bass duct 606 to contain a volume of air that acts as a corresponding acoustic mass.").
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR H ETESAM whose telephone number is (571)270-1946.  The examiner can normally be reached on M-F 6-8 AM, 6-10PM. Saturdays 8-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/AMIR H ETESAM/           Primary Examiner, Art Unit 2652